DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method for hemodialysis of blood, classified in A61M 1/3661.
II. Claims 17-26, drawn to a hemodialysis catheter, classified in A61M 25/0026; 2025/0031.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the catheter of Group II can be practiced by another materially different process of using the product than the method of Group I such as conducting hemodialysis without reversing the connections of the first and second extension tubes to the respective arterial and venous patient connectors.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely apply to another group; and/or the groups are likely to raise different non-prior art issues.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Shawn Li on July 1, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (instant [0045] on pg. 7). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1: the recitations of “the dialysis machine” in lines 15, 16, and 18 are suggested to be recited as --the hemodialysis machine-- to avoid any confusion. 
Claims 5, 12, and 13: the recitations of “the dialysis machine” are suggested to be recited as --the hemodialysis machine-- to avoid any confusion. 
Claims 12 and 13: the recitations of “which extension tube” are suggested to be recited as --which of the first and second extension tubes-- so as to avoid any confusion. 
Claim 16: the recitation of “a dialysis machine connection state” is suggested to be recited as --a hemodialysis machine connection state-- to avoid any confusion.
Claims 2-16 are also objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the recitation of “at least on one of a hub, extension tube, clamp, and connector” is confusing because the claim already requires a first and a second extension tubes in line 2 of claim 1 and also an arterial patient connector and a venous patient connector on lines 12-13 of claim 1. Therefore, it is unclear whether the recitation is requiring another different extension tube or one of the first and second extension tubes of claim 1; and if the recitation is requiring another different connector or one of the arterial patient connector or the venous patient connector of claim 1. However, as best understood from the instant disclosure for the purpose of continuous examination, the recitation is interpreted as --at least on one of a hub, the first extension tube, the second extension tube, a clamp, a connector on the first extension tube, or a connector on the second extension tube--.
Regarding claim 15, the recitation of “the connection indicator” lack antecedent basis since this is the first recitation of the limitation. It is noted that a connection indicator is first required in claim 14. Therefore, applicant is suggested to amend the dependency of claim 15 to be dependent on claim 14 or amend the recitation to recite --a connection indicator--.
Regarding claim 16, the recitation of “a dialysis treatment” is confusing because it is unclear if this is referring to one of the hemodialysis of lines 14-16 or the subsequent hemodialysis of line 18 or another different dialysis treatment. However, as best understood from the instant disclosure for the purpose of continuous examination, the limitation of claim 16 is interpreted as requiring a step of setting the connection indicator to indicate a hemodialysis machine connection state of the first and second extension tubes to the hemodialysis machine for hemodialysis including whether the first and second extension tubes are connected to the hemodialysis machine.
Claim 16 is rejected for incorporating the above confusion through its claim dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US Pub. No. 2013/0053753 A1).
Claim 1. King discloses a method for hemodialysis of blood, comprising 
providing a hemodialysis catheter (50) having a first and a second extension tubes (66, 64), a body (72) comprising at least a first and second lumen ([0033]), and a low recirculation distal tip (Fig. 3; i.e., tip of catheter shaft 72), 
wherein the first and second extension tubes are configured to be connected to a dialysis machine (58) (Fig. 1; [0030]), 
wherein the first lumen is in fluid communication with the first extension tube, and the second lumen is in fluid communication with the second extension tube ([0030]), 
wherein the low recirculation distal tip comprising a first and second distal openings (84, 86), wherein the first distal opening is in fluid communication with the first lumen and the first extension tube, and the second distal opening is in fluid communication with the second lumen and the second extension tube ([0034]); 
providing a hemodialysis machine (58) with an arterial patient connector (i.e., connector of machine 58 connecting to the connector of arterial intake extension tube 64) and a venous patient connector (i.e., connector of machine 58 connecting to the connector of venous return extension tube 66) ([0030]); 
conducting hemodialysis with the first extension tube connects to the arterial patient connector of the dialysis machine, and the second extension tube connects to the venous patient connector of the dialysis machine ([0022]); and 
periodically reversing the first and second extension tubes connections to the arterial and venous patient connectors of the dialysis machine in a subsequent hemodialysis ([0022]; i.e., when trying to flush the arterial line/tip).
Claim 2. King discloses the method of claim 1, wherein the hemodialysis catheter further comprising a hub (61).
Claim 3. King discloses the method of claim 1, wherein the hemodialysis catheter further comprising a clamp (62) on each of the first and second extension tubes (Fig. 1).
Claim 4. King discloses the method of claim 1, wherein the hemodialysis catheter further comprising a connector (i.e., connectors of tubes 64 and 66) on each of the first and second extension tubes (Fig. 1; [0030]).
Claim 5. King discloses the method of claim 1, wherein periodically reversing the first and second extension tubes connections is by conducting hemodialysis with the first extension tube connects to the arterial patient connector of the dialysis machine, and the second extension tube connects to the venous patient connector of the dialysis machine ([0022]; i.e., via switching the arterial and venous connections on the dialysis machine); and conducting a subsequent hemodialysis with the first extension tube connects to the venous patient connector of the dialysis machine, and the second extension tube connects to the arterial patient connector of the dialysis machine ([0022]; i.e., to try to flush fibrin from arterial line/tip).
Claim 9. King discloses the method of claim 1, wherein the low recirculation distal tip having symmetric first and second distal openings (84, 86).
Claim 10. King discloses the method of claim 1, wherein the first and second distal openings are symmetric by rotation about a central axis of the catheter body (84, 84) (Fig. 9).
Claim 11. King discloses the method of claim 1, wherein the first and second distal openings (i.e., openings for lumen 96) are symmetric by mirror image about a center line bisecting the catheter body (Fig. 24).
Claim 14. King discloses the method of claim 1, wherein the hemodialysis catheter further comprising a connection indicator (i.e., connection mechanism such as threads 68 of tubes 64, 66) located at least on one of a hub, extension tube, clamp, and connector (Fig. 1; [0030]; i.e., provides a visual indication of whether the respective tubes 64 and 66 are connected to machine 58).
Claim 16. King discloses the method of claim 14, further comprising the step of setting the connection indicator to indicate a dialysis machine connection state of a dialysis treatment ([0030]; Fig. 1; i.e., whether connection mechanism is connected to machine 58, wherein Fig. 1 illustrate when the connection mechanism is indicating that tubes 64, 66 are not connected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub. No. 2013/0053753 A1) in view of Vesely et al (“Hemodialysis Catheter Tip Design: Observations on Fluid Flow and Recirculation” (2016) J. Vasc. Access, 17 (1), pgs. 29-39.
Claims 6-8. King discloses the method of claim 1, but does not further disclose the specifics of the recirculation rate of the distal tip and thus, do not disclose that the low recirculation distal tip having less than 5% recirculation rate when tested in vitro (as per claim 6), that the low recirculation distal tip having less than 2% recirculation rate when tested in vitro (as per claim 7), or that the low recirculation distal tip having less than 1% recirculation rate when tested in vitro (as per claim 8). However, Vesely discloses that a study comparing different distal tip designs for hemodialysis catheters to determine the recirculation rate affecting use of the catheter for hemodialysis including designs with recirculation rates below 1% (see §Catheter-tip recirculation on pgs. 37-38). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify method of King with the distal tip of hemodialysis catheter such that the low recirculation distal tip having less than 5% recirculation rate when tested in vitro (as per claim 6), the low recirculation distal tip having less than 2% recirculation rate when tested in vitro (as per claim 7), or the low recirculation distal tip having less than 1% recirculation rate when tested in vitro (as per claim 8) by employing a catheter tip design achieving such recirculation rate as disclosed by Vesely so as to control the effect of recirculation during hemodialysis (see §Catheter-tip recirculation on pgs. 37-38).

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub. No. 2013/0053753 A1) in view of Appling (US Pub. No. 2010/0168642 A1).
Claim 12. King discloses the method of claim 1, but does not further disclose comprising indicating on the hemodialysis catheter which extension tube is connected to the arterial patient connector of the dialysis machine. However, Appling discloses a hemodialysis catheter ([0020]) with identifying means for distinguishing one catheter tube from another catheter tube ([0029]), wherein each tube have at least one unique physical characteristics such as different visible colors or having different tactile feedback ([0031]) so as to allow for each tube to be identified. Therefore, since both King and Appling are drawn to hemodialysis systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the catheter of King with identifying means as disclosed by Appling so as to allow for the tubes to be identifiable ([0031] of Appling). Moreover, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that to modify the method of King with indicating on the hemodialysis catheter which extension tube is connected to the arterial patient connector of the dialysis machine via the identifying means on respective arterial extension tube 64 and venous return extension tube 66 of modified device of King in view of Appling identifying the connection of tubes 64 and 66 to respective connectors of machine 58 (Fig. 1) thereby providing a visual indication of which extension tube is connected to the arterial patient connector of the dialysis machine.
Claim 13. King discloses the method of claim 1, but does not further disclose comprising indicating on the hemodialysis catheter which extension tube is connected to the venous patient connector of the dialysis machine. However, Appling discloses a hemodialysis catheter ([0020]) with identifying means for distinguishing one catheter tube from another catheter tube ([0029]), wherein each tube have at least one unique physical characteristics such as different visible colors or having different tactile feedback ([0031]) so as to allow for each tube to be identified. Therefore, since both King and Appling are drawn to hemodialysis systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the catheter of King with identifying means as disclosed by Appling so as to allow for the tubes to be identifiable ([0031] of Appling). Moreover, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that to modify the method of King with indicating on the hemodialysis catheter which extension tube is connected to the venous patient connector of the dialysis machine via the identifying means on respective arterial extension tube 64 and venous return extension tube 66 of modified device of King in view of Appling identifying the connection of tubes 64 and 66 to respective connectors of machine 58 (Fig. 1) thereby providing a visual indication of which extension tube is connected to the arterial patient connector of the dialysis machine.
Claim 15. King discloses the method of claim 1, but does not further disclose of a connection indicator can be switched from indicating connection to the arterial patient connector to connection to the venous patient connector, and vice versa. However, Appling discloses a hemodialysis catheter ([0020]) with identifying means for distinguishing one catheter tube from another catheter tube ([0029]), wherein each tube have at least one unique physical characteristics such as different visible colors or having different tactile feedback ([0031]) so as to allow for each tube to be identified. Therefore, since both King and Appling are drawn to hemodialysis systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the catheter of King with identifying means as disclosed by Appling so as to allow for the tubes to be identifiable ([0031] of Appling). Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the method of using the modified device of King in view of Appling discloses a connection indicator (i.e., identifying means on respective arterial extension tube 64 and venous return extension tube 66 of modified device of King in view of Appling) can be switched from indicating connection to the arterial patient connector to connection to the venous patient connector, and vice versa depending on which of connectors of machine 58 that arterial extension tube 64 and venous return extension tube 66 of modified device of King in view of Appling are being connected to (Fig. 1; [0022]) thereby allowing for the identifying means to be switched from indicating connection to the arterial patient connector to connection to the venous patient connector, and vice versa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA ZHANG/Primary Examiner, Art Unit 3783